Name: Commission Regulation (EEC) No 2191/84 of 27 July 1984 fixing for the 1984/85 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  plant product
 Date Published: nan

 28 . 7 . 84 Official Journal of the European Communities No-HL 199/29 COMMISSION REGULATION (EEC) No 2191 /84 of 27 July 1984 fixing for the 1984/85 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Articles 3b and 3c thereof, Whereas, under Article 3b ( 1 ) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be determined on the basis of : (a) the minimum price applying during the previous marketing year ; (b) the movement of basic prices in the fruit and vegetables sector ; (c) the need to ensure the normal marketing of fresh products for the various uses ; Whereas Article 3c of the said Regulation lays down the criteria for fixing the amount of production aid ; whereas account must be taken of the difference between the minimum price for the raw material and the third-country price adjusted on a flat-rate basis at the raw material stage ; HAS ADOPTED THIS REGULATION : Article 1 For the 1984/85 marketing year : (a) the minimum price referred to in Article 3b of Regulation (EEC) No 516/77 to be paid to produ ­ cers for dried plums derived from prunes d'Ente, and (b) the production aid referred to in Article 3c of the same Regulation for prunes of the category corres ­ ponding to 66 fruit per 500 grams shall be as set out in the Annex . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p . 1 . ( 2) OJ No L 103 , 16 . 4 . 1984 , p . 11 . No L 199/30 Official Journal of the European Communities 28 . 7 . 84 ANNEX I. Minimum price to be paid to producers Product ECU per 100 kilograms net,ex producer Dried plums derived from prunes d'Ente of the size category corresponding to 66 fruit per 500 grams 172,19 II . Production aid Product ECU per 100 kilograms net Prunes of the size category corresponding to 66 fruit per 500 grams 59,36